Title: To Benjamin Franklin from Jonathan Williams, Jr., 12 March 1778
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir,
Nantes March 12 1778.
As Mr. Chaumonts Servant is here I embrace the opportunity to convey to you two of your Bankers Books which I found among my papers.
I impatiently wait to hear from you relative the subject of my last.
I have no news but am very respectfully and affectionately Your dutifull kinsman
J Williams
I have not yet a word from Mr. Chaumont—is it not surprising?
